Citation Nr: 1417905	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-07 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to January 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2012 and August 2013, additional VA medical records, including VA examination reports, were associated with the claims folder.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, in its February 2014 informal hearing presentation, the Veteran's representative indicated that the Veteran was waiving review of the additional evidence by the AOJ.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.


FINDINGS OF FACT

1.  Prior to March 2, 2009, the Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by no more than mild incomplete paralysis.  

2.  Beginning March 2, 2009, the Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by moderate incomplete paralysis, to include demonstrating decreased hair growth.  

3.  Beginning May 1, 2013, the Veteran's peripheral neuropathy of the bilateral lower extremities has been manifested by moderately severe incomplete paralysis, to include moderate pain, paresthesia/dysesthesia, and numbness; and decreased light touch and vibration. 


CONCLUSIONS OF LAW

1.  Prior to March 2, 2009, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2013).  

2.  Prior to March 2, 2009, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2013).  

3.  Beginning March 2, 2009, the criteria for an evaluation of 20 percent, but not higher, for peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2013).  

4.  Beginning March 2, 2009, the criteria for an evaluation of 20 percent, but not higher, for peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2013).  

5.  Beginning May 1, 2013, the criteria for an evaluation of 40 percent, but not higher, for peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2013).  
 
6.  Beginning May 1, 2013, the criteria for an evaluation of 40 percent, but not higher, for peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2009, prior to the October 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2009 letter informed the Veteran that in order to establish a higher rating for his disabilities, the evidence would need to show that they had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claim.  The September 2009 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to ascertain whether the criteria for an increased schedular evaluation have been met. 

The Veteran and his representative have both indicated that his symptoms have worsened since his September 2010 VA examination and that the examination was inadequate as nerve conduction tests were not preformed.  However, review of the electronic records reveals that the Veteran was most recently afforded an examination in May 2013.  The examination report shows that EMG studies were performed.  Significantly, neither the Veteran nor his representative has asserted that the May 2013 VA examination was inadequate.  The Board concludes that cumulatively the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

The Veteran has declined to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his service-connected peripheral neuropathy of the bilateral lower extremities is more disabling than contemplated by the current 10 percent evaluations. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's peripheral neuropathies of the bilateral lower extremities have been evaluated under Diagnostic Code 8524, paralysis of the internal popliteal nerve (tibial).  38 C.F.R. § 4.124a (2013).  

The assignment of a particular diagnostic code or codes is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 8524, paralysis of the internal popliteal nerve (tibial).  See Tedeschi v. Brown, 7 Vet. App. 411, 414   (1995).  Diagnostic Code 8524 calls for rating the internal popliteal nerve (tibial).

Review of the medical evidence shows that the Veteran's peripheral neuropathy of the right lower extremity actually affects the sciatic nerve.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and the Board finds that the Veteran's disability is more appropriately evaluated under this diagnostic code as it contemplates the service-connected disability.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013).

In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013).  

During an August 2008 VA examination, the Veteran reported loss of sensation, pain, dysesthesia, and gait abnormality.  His peripheral neuropathic symptoms were in the bilateral feet and legs, where he experienced sharp pains and tingling in feet.  The Veteran had difficulty walking up a hill in the last few months. 

On evaluation, the bilateral lower extremities were normal as to temperature, color, dosalis pedis pulse, and posterior tibial pulse.  There were no trophic changes.  Neurological evaluation of the lower extremities was normal for patellar, Achilles, Babinski's sign.  The clinician noted decreased sensation to pin prick on the medial and lateral lower leg and dorsum of the foot, and sensation to vibration was felt.  A diagnosis of peripheral neuropathy as a complication of diabetes was noted. 

A peripheral nerves examination report dated in August 2008 noted the Veteran's complaints of sharp pains in the bilateral lower legs and feet, tingling in the feet, difficulty walking up a hill in the last few months.  Motor evaluation revealed the peripheral branches of the peroneal, saphenous, and tibial nerves were affected.  Sensory evaluation of the bilateral lower extremities showed normal vibration, position sense, light touch but decreased pain in the medial and lateral lower leg and dorsum of the foot.  Reflex evaluation showed that bilateral knee, ankle, and plantar flexion were all normal.  There was no muscle atrophy; abnormal muscle tone or bulk; or tremors, tics, or other abnormal movements.  No function of any joint was affected by the nerve disorder, and gait and balance were normal.  The diagnosis was peripheral neuropathy of bilateral lower extremities due to diabetes; there was nerve dysfunction with neuralgia but absent paralysis and neuritis.  

A March 2, 2009, VA diabetes examination report showed that the Veteran had numbness and tingling of the feet and toes.  Strength of both lower extremities, pulses, reflex, and warmth were normal.  Hair growth was decreased.  Based on monofilament testing equipment and pinprick testing techniques, the clinician found 
moderate peripheral neuropathy of the toes and the feet, the ankles to the mid calves.  The diagnosis was moderate peripheral neuropathy of the lower
extremities more likely than not due to diabetes mellitus type II.  

On VA examination in October 2009, the Veteran reported pain in the bilateral lower legs and "cold-heat" sensations.  On motor evaluation of the lower extremities, the Veteran demonstrated muscle strength of five bilaterally without functional motor impairment of either lower extremity.  Detailed reflex evaluation showed bilateral knee and ankle reflexes were 2+, and Babinski reflexes were normal bilaterally.  There was no muscle atrophy, abnormal muscle tone or bulk, or tremors/tics/or other abnormal movements.  Additionally, no function of any joint was affected by the nerve disorder, and gait and balance were normal.  The Veteran reported no decrease in sensation to the lower extremities via touch, testing Babinski, or vibration; there was significant mycotic toenails, and there were very robust deep tendon reflexes to the lower extremities.  

The examiner cited to a November 2008 nerve conduction study reflecting a left tibial motor nerve study which showed prolonged distal onset latency (6.1ms), all remaining nerves were within normal limits.  Comparison of the left and right side of the tibial motor nerve indicated abnormal left/right latency difference (1.4 ms) with the remaining left vs. right side difference were within normal limits.  The impression was left tibial compression at the ankle and normal responses as to the others.  

The examiner noted that there was no electrophysiological evidence of right lower extremity neuropathy.  Although there was subjective complaint of pain, there was no objective neurologic deficits to support claim of lower extremity neuropathic pain.  There was no nerve dysfunction of the right lower extremity.  On the other hand, there was electrophysiological evidence of left tibial compression at the ankle unrelated to diabetes, neuralgia was caused by compression and not effects of diabetes.  There was nerve dysfunction of the left lower extremity, neuralgia was present.  

The Veteran was afforded another examination in September 2010, the report of which showed that he denied problems with balance, coordination, and mobility.  On reflex evaluation, knee jerk, ankle jerk, and plantar flexion (Babinski) were all normal bilaterally.  Sensory evaluation of the bilateral lower extremities demonstrated normal vibration, pain/pinprick, and position sense; decreased light touch on the sole of the foot and toe-tips; and no dysesthesias.  Motor evaluation showed bilateral hip flexion/extension, knee flexion/extension, ankle dorsiflexion/plantar flexion, and great toe extension were all active movement against full resistance.  Muscle tone was normal and there was no muscle atrophy.  There was a gait abnormality because the Veteran injured his left ankle which was causing a significant limp.  There was no imbalance or tremor, evidence of fasciculations, or any joint function affected by the nerve disorder.  Ecchymosis was noted to the lower lateral left ankle. 

The examiner noted a diagnosis of mild bilateral lower extremity sensory neuropathy associated with peripheral neuropathy.  Diabetes was contributory, there was nerve dysfunction and neuralgia but there was no paralysis or neuritis.  

Most recently, the Veteran was afforded an examination on May1, 2013.  In noting a diagnosis of bilateral lower extremity peripheral neuropathy, the examiner indicated that the disability was manifested by moderate constant and intermittent pain, moderate paresthesias/ dyesthesias, and moderate numbness.  Neurological evaluation showed that strength was normal (5/5) in bilateral knee extension/flexion and ankle plantar flexion/dorsiflexion.  Deep tendon reflexes were normal in the knee and ankles bilaterally.  Light touch/monofilament testing showed that knee/thigh, ankle/lower leg, and foot/toes, all bilaterally, were decreased.  Vibration sensation was decreased in the bilateral lower extremities.  There was no muscle atrophy and trophic changes attributable to diabetic peripheral neuropathy was smooth, shiny skin.  The examiner indicated that there was moderately severe incomplete paralysis of the sciatic nerve bilaterally, and normal bilateral femoral nerve (anterior crural).  

Based on the evidence, the Board finds that prior to March 2, 2009, an evaluation in excess of 10 percent is not warranted for the Veteran's bilateral peripheral neuropathy; beginning March 2, 2009, a 20 percent evaluation is warranted for each side; and beginning May 1, 2013, a 40 percent is warranted for each side.  See Hart, supra. 

Prior to March 2, 2009, the Veteran reported decreased sensation, pain, tingling, dysesthesias and a gait abnormality.  Physical evaluation  revealed normal reflexes and muscle strength and the only sensory abnormality was decreased sensation to pinprick of the bilateral medial and lateral lower leg and dorsum of the foot.  His symptoms, including decreased sensation only to pinprick, pain, and numbness were adequately contemplated by the 10 percent evaluation for a mild degree of impairment.  He did not demonstrate moderate incomplete paralysis of either lower extremity; there was no muscle atrophy or strength abnormality.  The Veteran had normal temperature, color, pulse, and neurological and reflex evaluations in the lower extremities without tropic changes.  These findings support a 10 percent evaluation and not a higher 20 percent evaluation.  

As of March 2, 2009, the Veteran's peripheral neuropathy of the bilateral lower extremities resulted in decreased hair growth and his disability was characterized as moderate.  Although the September 2010 VA examiner characterized the disability as mild, the evaluation results mirrored those of earlier test which determined that his disability was moderate.  In any case, to afford the Veteran all benefit of the doubt, the Board finds that his disability picture beginning March 2, 2009, is commensurate with a 20 percent, but not higher, disability evaluation.  However, the Veteran's symptoms do not more nearly approximate the criteria for a 40 percent evaluation during this period as moderately severe incomplete paralysis of either lower extremity is not shown.  He had normal strength in the lower extremities, and sensory and motor evaluations were normal with the exception of decreased sensation to light touch on the sole of the foot and toe-tips.  Without decreased strength, additional sensory abnormality or other dysfunction, a higher rating is not warranted.  Additionally, the Veteran is not entitled to an evaluation of 20 percent prior to March 2, 2009, as there was no indication that his disability was moderate before March 2, 2009, as discussed in the preceding paragraph.  Thus, as of March 2, 2009, not earlier, the symptoms of the Veteran's peripheral neuropathy of the right and left lower extremities most nearly approximated the criteria for separate 20 percent disability ratings, and no higher, under Diagnostic Code 8520.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2013).

Beginning May 1, 2013, the Veteran's disability was commensurate with a moderately severe evaluation, i.e. 40 percent disability evaluation.  The May 2013 VA examiner noted moderate pain, paresthesia/dysesthesia, and numbness as well as trophic changes of smooth, shiny skin.  Light touch and vibration were both decreased, and the examiner characterized the disability as moderately severe.  A higher evaluation of 60 percent is not warranted as the Veteran did not demonstrate severe incomplete paralysis or marked muscle atrophy.  Furthermore, the Veteran is not entitled to a 40 percent evaluation prior to May 1, 2013, as there was no indication of any moderately severe symptoms prior to that time.  As discussed right above, giving the Veteran the benefit of the doubt, the Board determined that his symptoms were commensurate with a moderate disability.  Therefore, as of May 1, 2013, not earlier, the Veteran met the criteria for 40 percent, but not higher, disability evaluations for each lower extremity.  Id.  

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the manifestations of his disabilities are not in excess of those contemplated by the schedular criteria.  The service-connected bilateral peripheral neuropathy is manifested by pain, tingling, numbness, trophic changes and decreased sensation.  The Veteran also reported during one examination that he had difficulty walking up a hill, however, strength and reflexes were assessed as normal.  See 38 C.F.R. § 4.120 (2013).  These symptoms and manifestations are contemplated by the rating criteria.  In sum, there is no indication that there is an exceptional disability picture such that the scheduler criteria are inadequate.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims  held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


	(CONTINUED ON NEXT PAGE)




ORDER

Prior to March 2, 2009, an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied. 

Prior to March 2, 2009, an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied. 

Beginning March 2, 2009, an evaluation of 20 percent, but not higher, for peripheral neuropathy of the right lower extremity is allowed, subject to the regulations governing the award of monetary benefits.

Beginning March 2, 2009, an evaluation of 20 percent, but not higher, for peripheral neuropathy of the left lower extremity is allowed, subject to the regulations governing the award of monetary benefits.

Beginning May 1, 2013, an evaluation of 40 percent, but not higher, for peripheral neuropathy of the right lower extremity is allowed, subject to the regulations governing the award of monetary benefits.

Beginning May 1, 2013, an evaluation of 40 percent, but not higher, for peripheral neuropathy of the left lower extremity is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


